[ex101standbypurchaseagre001.jpg]
Exhibit 10.1 STANDBY PURCHASE AGREEMENT This STANDBY PURCHASE AGREEMENT (this
“Agreement”), dated as of August 18, 2016, is by and among DLH Holdings Corp.
(the “Company”), and Wynnefield Capital, Inc. (the “Standby Purchaser”)
WITNESSETH: WHEREAS, the Company proposes pursuant to the Registration Statement
(as defined herein), to commence an offering to holders of its common stock, par
value $0.001 per share (the “Common Stock”), of record as of the close of
business on August 19, 2016 (the “Record Date”), of non-transferable rights (the
“Rights”) to subscribe for and purchase additional shares of Common Stock (the
“Rights Offering”); and WHEREAS, pursuant to the Rights Offering, the Company
will distribute to each of its shareholders of record as of the Record Date, at
no charge, one Right for each share of Common Stock held by such shareholders as
of the Record Date; each Right will entitle the holder to purchase up to 0.06827
shares of Common Stock for a purchase price of $3.73 per whole share (“Share”)
(the “Subscription Price”); WHEREAS, each holder of Rights who exercises in full
its Rights in the Rights Offering (the “Basic Subscription Privilege”) will be
entitled to subscribe for additional shares of Common Stock to the extent they
are available, at the Subscription Price (the “Over-Subscription Privilege”) in
proportion to the number of shares of Common Stock owned by each such holder on
the Record Date, relative to the number of shares owned on the Record Date by
all shareholders exercising the Over-Subscription Privilege; and WHEREAS, in
order to facilitate the Rights Offering, the Company has requested the Standby
Purchaser to agree, and the Standby Purchaser has agreed, to acquire up to
670,241 shares of Common Stock from the Company at the Subscription Price, or an
aggregate of $2,500,000, upon the terms and conditions set forth herein (the
“Committed Offering”); and NOW THEREFORE, in consideration of the foregoing and
the mutual covenants herein contained and other good and valuable consideration,
the parties hereto, intending to be legally bound hereby, agree as follows:
Section 1. Certain Other Definitions. The following terms used herein shall have
the meanings set forth below: “Affiliate” shall mean an affiliate (as defined in
Rule 12b-2 under the Exchange Act) of such Standby Purchaser; provided that the
Standby Purchaser or any of his affiliates exercises investment authority with
respect to such affiliate, including, without limitation, voting and dispositive
rights with respect to such affiliate. “Agreement” shall have the meaning set
forth in the preamble hereof. “Basic Subscription Privilege” shall have the
meaning set forth in the recitals hereof. “Board” shall mean the Board of
Directors of the Company. “Business Day” shall mean any day that is not a
Saturday, a Sunday or a day on which banks are generally closed in the State of
New York. “Closing” shall mean the closing of the purchases described in Section
2 hereof, which shall be held at the offices of Continental Stock Transfer
Company, at 10:00 a.m., Eastern Time, on the Closing Date or at such other place
and time as shall be agreed upon by the parties hereto, and in no event more
than five (5) business days after completion of the Rights Offering.



--------------------------------------------------------------------------------



 
[ex101standbypurchaseagre002.jpg]
2 “Closing Date” shall mean the date of the Closing. “Commission” shall mean the
United States Securities and Exchange Commission, or any successor agency
thereto. “Committed Offering” shall have the meaning set forth in the recitals
hereof. “Common Stock” shall have the meaning set forth in the recitals hereof.
“Company” shall have the meaning set forth in the preamble hereof. “Cure Period”
shall have the meaning set forth in Section 8(a) hereof. “Exchange Act” shall
mean the Securities Exchange Act of 1934, as amended, and the rules and
regulations promulgated by the Commission thereunder. “Material Adverse Effect”
shall mean a material adverse effect on the financial condition, or on the
earnings, financial position, shareholders’ equity, operations, assets, results
of operations, regulatory compliance or business of the Company and the
Subsidiaries taken as a whole; provided that the meaning shall exclude any
changes from general economic, industry, market or competitive conditions or
changes in laws, rules or regulations generally affecting Persons of similar
size operating in the Company’s industry so long as such change does not
materially disproportionately adversely affect the Company and the Subsidiaries
taken as a whole as compared to such other Persons in the industry.
“Over-Subscription Privilege” shall have the meaning set forth in the recitals
hereof. “Permitted Assignee” shall mean an affiliated entity of any Standby
Purchaser who agrees to be bound by the terms hereof. “Person” shall mean an
individual, corporation, partnership, association, joint stock company, limited
liability company, joint venture, trust, governmental entity, unincorporated
organization or other legal entity. “Prospectus” shall mean the final
Prospectus, including any information relating to the offer and sale of Rights
and Common Stock including the offer and sale of Common Stock to the Standby
Purchaser, that is filed with the Commission pursuant to Rule 424(b) and deemed
by virtue of Rule 430A of the Securities Act to be part of such Registration
Statement, each as amended, for use in connection with the offer and sale of
such securities. “Record Date” shall have the meaning set forth in the recitals
hereof. “Registration Statement” shall mean the Company’s Registration Statement
on Form S-3 initially filed with the Commission on July 1, 2016, as amended,
together with all exhibits thereto and the Prospectus and any prospectus
supplement, relating to the offer and sale of Rights and Common Stock in the
Rights Offerings including (subject to Section 2(a) and the limitations under
Section 4(b)) the offer and sale of Common Stock to the Standby Purchaser,
pursuant to which the offer and sale of such securities have been registered
pursuant to the Securities Act. “Rights” shall have the meaning set forth in the
recitals hereof. “Rights Offering” shall have the meaning set forth in the
recitals hereof. “Securities Act” shall mean the Securities Act of 1933, as
amended, and the rules and regulations promulgated by the Commission thereunder.
“Standby Purchaser” shall mean the Standby Purchaser named in the recitals
hereof.



--------------------------------------------------------------------------------



 
[ex101standbypurchaseagre003.jpg]
3 “Subscription Price” shall have the meaning set forth in the recitals hereof.
“Subsidiary” or “Subsidiaries” shall mean DLH Solutions, Inc., Danya
International, LLC and any other direct or indirect subsidiary of the Company.
Section 2. Standby Purchase Commitment. (a) The Standby Purchaser hereby agrees
to purchase from the Company, and the Company hereby agrees to sell to the
Standby Purchaser, at the Subscription Price, up to 670,241 shares of Common
Stock in the Committed Offering, if and only to the extent that such shares of
Common Stock are available after the exercise of the Basic Subscription
Privilege and the Over-Subscription Privilege. (b) Payment shall be made to the
Company by the Standby Purchaser, on the Closing Date, against delivery of the
Common Stock purchased by the Standby Purchaser, in United States dollars by
means of certified or cashier’s checks, bank drafts, money orders, wire
transfers or cancellation of indebtedness. Section 3. Representations and
Warranties of the Company. The Company represents and warrants to the Standby
Purchaser as follows: (a) The Company is a corporation duly organized, validly
existing and in good standing under the laws of the State of New Jersey and has
all requisite corporate power and authority to carry on its business as now
conducted. (b) This Agreement has been duly and validly authorized, executed and
delivered by the Company and constitutes a binding obligation of the Company
enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
similar laws affecting creditors’ rights and remedies generally, and subject, as
to enforceability, to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or in equity). (c) Prior to
Closing, the Registration Statement will have been declared effective by the
Commission and no stop order will have been issued with respect thereto and no
proceedings therefore will have been initiated or, to the knowledge of the
Company, threatened by the Commission, and any request on the part of the
Commission for additional information will have been complied with. On the
effective date, the Registration Statement will comply in all material respects
with the requirements of the Securities Act and will not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading. On
the Closing Date, the Registration Statement and the Prospectus will not include
an untrue statement of a material fact nor omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided, however, that the representations and warranties in this
subsection shall not apply to statements in or omissions from the Registration
Statement or the Prospectus made in reliance upon and in conformity with the
information furnished to the Company in writing by the Standby Purchaser
expressly for use in the Registration Statement or in the Prospectus pursuant to
Section 6(c) below. (d) All of the shares of Common Stock issued in the Rights
Offering will have been duly authorized for issuance prior to the Closing, and,
when issued and distributed as set forth in the Prospectus, will be validly
issued, fully paid and non-assessable; and none of the shares of Common Stock
issued in the Rights Offering will have been issued in violation of the
preemptive rights of any security holders of the Company arising as a matter of
law or under or pursuant to the Company’s Articles of Incorporation (as amended
through the Closing Date), Amended and Restated Bylaws, or any material
agreement or instrument to which the Company is a party or by which it is bound.



--------------------------------------------------------------------------------



 
[ex101standbypurchaseagre004.jpg]
4 (e) Neither the Company nor any Subsidiary is in violation of its charter,
certificate of trust or by-laws or in default under any agreement, indenture or
instrument to which the Company or any Subsidiary is a party, the effect of
which violation or default could reasonably be expected to have a Material
Adverse Effect on the Company and the Subsidiaries taken as a whole, and the
execution, delivery and performance of this Agreement by the Company and the
consummation of the transactions contemplated hereby will not conflict with, or
constitute a breach of, or default under, or result in the creation or
imposition of any lien, charge or encumbrance upon any of the assets of the
Company or any Subsidiary pursuant to the terms of any agreement, indenture or
instrument to which the Company or any Subsidiary is a party which lien, charge
or encumbrance could reasonably be expected to have a Material Adverse Effect on
the Company and the Subsidiaries taken as a whole, or result in a violation of
the articles of incorporation, charter, or by-laws of the Company or any
Subsidiary or any order, rule or regulation of any court or governmental agency
having jurisdiction over the Company, any Subsidiary or any of their property;
and, except as required by the Securities Act, the Exchange Act, and applicable
state securities law, no consent, authorization or order of, or filing or
registration with, any court or governmental agency is required for the
execution, delivery and performance of this Agreement. (f) The Company and the
Subsidiaries have taken all actions necessary to ensure that the transactions
contemplated by this Agreement, individually or in the aggregate, shall not give
rise to a change in control under, or result in the breach or the violation of,
or the acceleration of any right under, or result in any additional rights, or
the triggering of any rights of first refusal, preferential purchase or similar
rights with respect to any securities of the Company, anti-dilution adjustment
under any contract or agreement to which the Company or any Subsidiary is a
party, including, without limitation, any employment agreement or employee
benefit plan of the Company or any Subsidiary. Such actions may include, without
limitation, having any such contracts or agreements or rights granted under any
such contract or agreement waived in writing or amended prior to Closing. (g)
The Company’s Board of Directors has approved this Agreement and the
transactions contemplated by this Agreement to the extent required by the laws,
regulations and policies of the State of New Jersey and the Nasdaq Capital
Market, and such laws, regulations and policies do not require that the
Company’s shareholders approve the Agreement and the transactions contemplated
by the Agreement. (h) The Prospectus and the Rights Offering subscription
documents contain adequate and appropriate disclosure and binding covenants
limiting shareholders in the Over-Subscription Privilege to a number of shares
equal to 100% of the shares owned by such shareholder as of the Record Date.
Section 4. Representations and Warranties of the Standby Purchaser. The Standby
Purchaser (and any Permitted Assignee for an on behalf of itself as if it were
executing this Agreement) represents and warrants to the Company as follows: (a)
Each Standby Purchaser has the relevant entity power and authority to perform
its obligations under this Agreement. (b) The Standby Purchaser is acquiring the
shares of Common Stock purchased hereunder for its own account, with the
intention of holding such securities for investment and with no present
intention of participating, directly or indirectly, in a distribution of such
securities. The Standby Purchaser understands that the shares of Common Stock
purchased by it hereunder shall be deemed “restricted securities” under the
Securities Act and shall bear a restrictive legend to that effect. (c) The
Standby Purchaser is familiar with the business in which the Company is engaged,
and based upon its knowledge and experience in financial and business matters,
it is familiar with the investments of the type that it is undertaking to
purchase; it is fully aware of the problems and risks involved in making an
investment of this type; and it is capable of evaluating the merits and risks of
this



--------------------------------------------------------------------------------



 
[ex101standbypurchaseagre005.jpg]
5 investment. The Standby Purchaser acknowledges that, prior to executing this
Agreement, it has had the opportunity to ask questions of and receive answers or
obtain additional information from a representative of the Company concerning
the financial and other affairs of the Company. (d) This Agreement has been duly
and validly executed and delivered by such Standby Purchaser and constitutes a
binding obligation of the Standby Purchaser enforceable against it in accordance
with its terms, subject to applicable bankruptcy, insolvency, fraudulent
conveyance, moratorium and similar laws affecting creditors’ rights and remedies
generally, and subject, as to enforceability, to general principles of equity,
including principles of commercial reasonableness, good faith and fair dealing
(regardless of whether enforcement is sought in a proceeding at law or in
equity). (e) The Standby Purchaser understands that the Commission may express
the position that shares of Common Stock purchased by the Standby Purchaser are
deemed “restricted securities” as such term is defined in Rule 144 promulgated
under the Securities Act (“Rule 144”), and they may not be sold except pursuant
to Rule 144 or pursuant to a registration statement under the Securities Act.
Further, the following legends (or similar language) shall be placed on such
certificate(s) representing the shares of Common Stock: THE SECURITIES
REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 (THE “ACT”), OR ANY STATE SECURITIES LAWS AND NEITHER SUCH
SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR
OTHERWISE TRANSFERRED UNLESS (1) A REGISTRATION STATEMENT WITH RESPECT THERETO
IS EFFECTIVE UNDER THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS, OR (2) THE
COMPANY RECEIVES AN OPINION OF COUNSEL TO THE HOLDER OF SUCH SECURITIES, WHICH
COUNSEL AND OPINION ARE REASONABLY SATISFACTORY TO THE COMPANY, THAT SUCH
SECURITIES MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR TRANSFERRED IN THE MANNER
CONTEMPLATED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR
APPLICABLE STATE SECURITIES LAWS. Section 5. Deliveries at Closing. (a) At the
Closing, the Company shall deliver to the Standby Purchaser a certificate or
certificates representing the shares of Common Stock issued to the Standby
Purchaser pursuant to Section 2 hereof. (b) At the Closing, the Standby
Purchaser shall deliver to the Company payment in an amount equal to the
Subscription Price multiplied by the number of shares of Common Stock purchased
by the Standby Purchaser. Section 6. Covenants. (a) Covenants. The Company
agrees and covenants with the Standby Purchaser, between the date hereof and the
earlier of the Closing Date or the effective date of any termination pursuant to
Section 8 hereof, as follows: (i) To use commercially reasonable efforts to
effectuate the Rights Offering; (ii) As soon as reasonably practicable after the
Company is advised or obtains knowledge thereof, to advise the Standby Purchaser
with a confirmation in writing, of (A) the time when the Prospectus or any
amendment or supplement thereto has been filed, (B) the issuance by the
Commission of any stop order, or of the initiation or threatening of any
proceeding, suspending the



--------------------------------------------------------------------------------



 
[ex101standbypurchaseagre006.jpg]
6 effectiveness of the Registration Statement or any amendment thereto or any
order preventing or suspending the use of any preliminary prospectus or the
Prospectus or any amendment or supplement thereto, (C) the issuance by any state
securities commission of any notice of any proceedings for the suspension of the
qualification of the Common Stock for offering or sale in any jurisdiction or of
the initiation, or the threatening, of any proceeding for such purpose, (D) the
receipt of any comments from the Commission directed toward the Registration
Statement or any document incorporated therein by reference and (E) any request
by the Commission for any amendment to the Registration Statement or any
amendment or supplement to the Prospectus or for additional information. The
Company will use its commercially reasonable efforts to prevent the issuance of
any such order or the imposition of any such suspension and, if any such order
is issued or suspension is imposed, to obtain the withdrawal thereof as promptly
as possible; (iii) To operate the Company’s business in the ordinary course of
business consistent with past practice; (iv) To notify the Standby Purchaser, on
a daily basis or at such time as the Standby Purchaser may request, of the
aggregate number of subscriptions received pursuant to the Basic Subscription
Privilege and the Over-Subscription Privilege in the Rights Offering; (v) Not to
issue any shares of capital stock of the Company, or options, warrants, purchase
rights, subscription rights, conversion rights, exchange rights, securities
convertible into or exchangeable for capital stock of the Company, or other
agreements or rights to purchase or otherwise acquire capital stock of the
Company, except for (i) shares of Common Stock issuable upon exercise of the
Company’s presently outstanding stock options or other issued and outstanding
convertible or derivative securities as of the date hereof and (ii) restricted
shares of Common Stock, options to purchase shares of Common Stock, or other
awards made in the ordinary course of business and as authorized pursuant to the
Company’s 2016 Omnibus Equity Incentive Plan; and (vi) filing on a timely basis
all reports required to be filed by the Company pursuant to the Exchange Act,
with such reports conforming in all material respects with the requirements of
the Exchange Act and being true and correct in all material respects. (b)
Certain Acquisitions. Between the date hereof and the earlier of the Closing
Date or the effective date of any termination pursuant to Section 8 hereof, the
Standby Purchaser and his Affiliates shall not acquire any shares of Common
Stock unless authorized to do so by the Company. (c) Information. The Standby
Purchaser agrees to furnish to the Company all information with respect to the
Standby Purchaser that the Company may reasonably request in connection with the
Prospectus and any such information furnished to the Company expressly for
inclusion in the Prospectus by the Standby Purchaser shall not contain any
untrue statement of material fact or omit to state a material fact required to
be stated in the Prospectus or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. (d) Public Statements. Neither the Company nor the Standby Purchaser
shall issue any public announcement, statement or other disclosure with respect
to this Agreement or the transactions contemplated hereby without the prior
consent of the other parties hereto, which consent shall not be unreasonably
withheld or delayed, except (i) if such public announcement, statement or other
disclosure is required by applicable law or applicable stock market regulations,
in which case the disclosing party shall consult in advance with respect to such
disclosure with the other parties to the extent reasonably practicable, (ii)
with respect to the filing by the Standby Purchaser of any Schedule 13D or
Schedule 13G, or any amendment thereto, to which a copy of this Agreement may be
attached as an exhibit thereto, or (iii) with respect to the filing by the
Standby Purchaser of any Form 3, 4 or 5 under the Exchange Act.



--------------------------------------------------------------------------------



 
[ex101standbypurchaseagre007.jpg]
7 (e) Regulatory Filing. If the Company or the Standby Purchaser determines a
filing is or may be required under applicable law in connection with the
transactions contemplated hereunder, the Company and the Standby Purchaser shall
use commercially reasonable efforts to promptly prepare and file all necessary
documentation and to effect all applications that are necessary or advisable
under applicable law with respect to the transactions contemplated hereunder so
that any applicable waiting period shall have expired or been terminated as soon
as practicable after the date hereof. (f) Expenses. On the earlier of the
Closing Date and the termination of this Agreement, other than a termination
under circumstances that are directly and solely attributable to a material
breach of this Agreement by the Standby Purchaser, the Company shall reimburse
the Standby Purchaser for all out-of- pocket fees and expenses incurred in
connection with the transactions contemplated hereby, including due diligence
efforts, the negotiation and preparation of documents relating to the
transaction, the preparation and filing of regulatory applications and notices,
and the undertaking of the transactions contemplated hereby, including, but not
limited to, the fees and expenses of the Standby Purchaser’s accounting,
financial and investment banking advisors, legal counsel and credit review. Such
reimbursement shall not exceed the sum of $50,000. (g) Due Diligence. Should the
Standby Purchaser at any time request a financial institution to extend credit
to the Standby Purchaser collateralized by securities of the Company, and should
such financial institution request reasonable access to information concerning
the Company in order to underwrite such credit request, then the Company shall
grant such financial institution reasonable access to the information so
requested. (h) Nasdaq Listing Application. The Company will timely file a
“Listing of Additional Shares Notification Form” with the Nasdaq Capital Market
in connection with the Common Stock issued in the Rights Offering. The Company
will use its best efforts to obtain, effect and maintain the listing of such
securities on the Nasdaq Capital Market and will file with the Nasdaq Capital
Market all documents and notices required by the Nasdaq Capital Market of
companies that have securities that are listed on the Nasdaq Capital Market. (i)
Registration of Securities Issued to the Standby Purchaser. The Company will
register under the Securities Act the shares of Common Stock offered and/or sold
to the Standby Purchaser pursuant to this Rights Offering or this Agreement, and
will maintain a current prospectus providing for the resale by the Standby
Purchaser of such shares. If for any reason any offer or sale of such shares to
the Standby Purchaser is not registered on the Registration Statement under the
Securities Act or available for resale by the Standby Purchaser under the
Prospectus, the Company shall as promptly as practicable enter into a
registration rights agreement with the Standby Purchaser to provide for the
registration for resale under the Securities Act within 120 days of such date of
the shares Common Stock purchased by the Standby Purchaser hereunder and all
other shares of Common Stock beneficially owned by the Standby Purchaser (except
to the extent such other shares beneficially owned by the Standby Purchaser have
previously been registered for resale by the Company and are covered by a
current prospectus). Any such registration rights agreement shall include other
reasonable terms pursuant to which the Company agrees to register, under the
Securities Act and applicable state securities laws and regulations, the Standby
Purchaser’s resale of shares of Common Stock beneficially owned by any Standby
Purchaser or its Affiliates, at no cost to the Standby Purchaser other than
issued and customary brokerage commission and expenses. (j) Indemnification.
Whether or not the transactions contemplated hereby are consummated, the Company
agrees to indemnify and hold harmless each Standby Purchaser and each of their
respective shareholders, members and general and limited partners and the
respective officers, directors, employees, affiliates, advisors, agents,
attorneys, accountants and consultants of each such entity and to hold each



--------------------------------------------------------------------------------



 
[ex101standbypurchaseagre008.jpg]
8 Standby Purchaser and such other persons and entities (each, an “Indemnified
Person”) harmless from and against any and all losses, claims, damages,
liabilities and expenses, joint or several, which any such person or entity may
incur, have asserted against it or be involved in as a result of or arising out
of or in any way related to this Agreement, the matters referred to herein, the
proposed Committed Offering contemplated hereby, the use of proceeds thereunder
or any related transaction or any claim, litigation, investigation or proceeding
relating to any of the foregoing, regardless of whether any of such Indemnified
Persons is a party thereto, and to reimburse each such Indemnified Person within
five (5) business days of demand for any legal or other expenses incurred in
connection with any of the foregoing; provided, however, that the foregoing
indemnity will not, as to any Indemnified Person, apply to losses, claims,
damages, liabilities or related expenses to the extent they have resulted from
the bad faith, willful misconduct or gross negligence of such Indemnified
Person. (k) Use of Proceeds. The Company shall solely use the proceeds of the
Rights Offering in accordance with the description set forth in the Registration
Statement. Section 7. Conditions to Closing. (a) The obligations of the Standby
Purchaser to consummate the transactions contemplated hereunder are subject to
the fulfillment, prior to or on the Closing Date, of the following conditions:
(i) The representations and warranties of the Company in Section 3 shall be true
and correct in all material respects as of the date hereof and at and as of the
Closing Date as if made on such date (except for representations and warranties
made as of a specified date, which shall be true and correct in all material
respects as of such specified date) and the Company shall have performed all of
its obligations hereunder; (ii) Subsequent to the execution and delivery of this
Agreement and prior to the Closing Date, there shall not have been any Material
Adverse Effect, nor shall there have occurred any breach of any covenant of the
Company set forth in Section 7 hereof; (iii) As of the Closing Date, trading in
the Common Stock shall not have been suspended by the Commission or Nasdaq
Capital Market or trading in securities generally on the Nasdaq Capital Market
shall not have been suspended or limited or minimum prices shall not have been
established on the Nasdaq Capital Market (a “Market Adverse Effect”); (iv) The
Company shall have obtained any required federal, state and regulatory approvals
for the Right Offering on conditions reasonably satisfactory to the Standby
Purchaser; (v) If required by Section 6(i), the Company shall have executed and
delivered a registration rights agreement substantially in the form of Exhibit A
hereto, or if such form of registration rights agreement is not included as
Exhibit A hereto, a registration rights agreement that includes reasonable terms
pursuant to which the Company agrees to register, under the Securities Act and
applicable state securities laws and regulations, the Standby Purchaser’s resale
of any of its shares of Common Stock purchased pursuant to the Rights Offering
or this Agreement or otherwise beneficially owned by any Standby Purchaser or
its Affiliates (except to the extent limited in Section 6(i)), at no cost to the
Standby Purchaser; (vi) The receipt by the Standby Purchaser of a legal opinion
from Becker & Poliakoff, LLP with respect to customary matters in a form
satisfactory to the Standby Purchaser in its reasonable discretion relating to
the due authorization of the issuance of the Rights and the shares of Common
Stock in the Rights Offering, the due authorization of this Agreement and such
other matters; and



--------------------------------------------------------------------------------



 
[ex101standbypurchaseagre009.jpg]
9 (vii) The Standby Purchaser shall have received from WithumSmith+Brown, PC a
letter or letters, dated as of the Closing Date, in form and substance
reasonably satisfactory to the Standby Purchaser, containing statements and
information of the type ordinarily included in accountants’ “comfort letters” to
underwriters with respect to the financial statements and certain financial
information contained in the Registration Statement, and the Prospectus. (b) The
obligations of each of the Company and the Standby Purchaser to consummate the
transactions contemplated hereunder are subject to the fulfillment, prior to or
on the Closing Date, of the following conditions: (i) No judgment, injunction,
decree, regulatory proceeding or other legal restraint shall prohibit, or have
the effect of rendering unachievable, the consummation of the Rights Offering or
the material transactions contemplated by this Agreement; (ii) The Registration
Statement shall have become effective and no stop order suspending the
effectiveness of the Registration Statement or any part thereof shall have been
issued and no proceeding for that purpose shall have been initiated or
threatened by the Commission; and any request of the Commission for inclusion of
additional information in the Registration Statement or otherwise shall have
been complied with; and (iii) The Common Stock issued in the Rights Offering
shall have been authorized for listing on the Nasdaq Capital Market. Section 8.
Termination. (a) This Agreement may be terminated at any time prior to the
Closing Date, by the Standby Purchaser by written notice to the Company if there
has been (i) a Market Adverse Effect that is not cured within twenty-one (21)
days after the occurrence thereof (the “Cure Period”) or (ii) a Material Adverse
Effect. (b) This Agreement may be terminated by the Company on one hand or by
the Standby Purchaser on the other hand, by written notice to the other party
hereto: (i) At any time prior to the Closing Date, if there is a material breach
of this Agreement by the other party that is not cured within fifteen (15) days
after the non-breaching party has delivered written notice to the breaching
party of such breach; (ii) At any time after October 30, 2016, unless the
Closing has occurred prior to such date; or (iii) Consummation of the Committed
Offering is prohibited by law, rule or regulation. (c) This Agreement may be
terminated by the Company in the event that the Company determines that it is
not in the best interests of the Company and its shareholders to go forward with
the Rights Offering. (d) The Company and the Standby Purchaser hereby agree that
any termination of this Agreement pursuant to Sections, 8(a), 8(b)(ii),
8(b)(iii), or 8(c) shall be without liability of the Company or the Standby
Purchaser, following any termination of this Agreement, or the Closing Date, the
Company will pay the Standby Purchaser an amount for its expense reimbursement
in the amount not to exceed $50,000. Such payment shall be made within three (3)
Business Days of any such termination or the Closing Date, as the case may be.



--------------------------------------------------------------------------------



 
[ex101standbypurchaseagre010.jpg]
10 Section 9. Survival. The representations and warranties of the Company and
the Standby Purchaser contained in this Agreement or in any certificate
delivered hereunder together with Sections 6(f), 6(i), 6(j) and 6(k) shall
survive the Closing hereunder. Section 10. Notices. All notices, communications
and deliveries required or permitted by this Agreement shall be made in writing
signed by the party making the same, shall specify the Section of this Agreement
pursuant to which it is given or being made and shall be deemed given or made
(a) on the date delivered if delivered in person, (b) on the third (3rd)
Business Day after it is mailed if mailed by registered or certified mail
(return receipt requested) (with postage and other fees prepaid) or (c) on the
day after it is delivered, prepaid, to an overnight express delivery service
that confirms to the sender delivery on such day, as follows: If to the Company:
Kathryn M. JohnBull DLH Holdings Corp. 3565 Piedmont Road, N.E. Building 3,
Suite 700 Atlanta, GA 30305 Telephone: (866) 952-1647 with a copy to: Brian
Daughney, Esq. Becker & Poliakoff, LLP 45 Broadway, 8th Floor New York, NY 10006
Telephone: (212) 599-3322 If to the Standby Purchaser: Wynnefield Capital, Inc.
450 Seventh Avenue, Suite 509 New York, NY 10123 Attention: Nelson Obus
Telephone: (212) 760-0814 with a copy to: Kane Kessler, P.C. 1350 Avenue of the
Americas 26th Floor New York, NY 10019 Attn: Robert L. Lawrence Telephone: (212)
541-6222 or to such other representative or at such other address of a party as
such party hereto may furnish to the other parties in writing in accordance with
this Section 10. Section 11. Assignment. This Agreement will be binding upon,
and will inure to the benefit of and be enforceable by, the parties hereto and
their respective successors and assigns. The Standby Purchaser shall have the
right, at their option, to assign any or all of the rights to purchase Shares in
the Committed Offering to a Permitted Assignee to the Company prior to the
Closing Date.



--------------------------------------------------------------------------------



 
[ex101standbypurchaseagre011.jpg]
11 Section 12. Entire Agreement. This Agreement embodies the entire agreement
and understanding between the parties hereto in respect of the subject matter
contained herein. There are no restrictions, promises, warranties, or
undertakings, other than those set forth or referred to herein with respect to
the standby purchase commitments with respect to the Company’s securities. This
Agreement supersedes all prior agreements and understandings between the parties
with respect to the subject matter of this Agreement. Section 13. Governing Law;
Jurisdiction. This Agreement shall be governed by and construed in accordance
with the internal laws of the State of New York (other than its rules of
conflict of laws to the extent the application of the laws of another
jurisdiction would be required thereby). This Agreement shall be subject to the
exclusive jurisdiction of the State and Federal courts sitting in New York
County, New York. Section 14. Severability. If any provision of this Agreement
or the application thereof to any person or circumstances is determined by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remaining provisions hereof, or the application of such provision to persons or
circumstances other than those as to which it has been held invalid, void or
unenforceable, shall remain in full force and effect and shall in no way be
affected, impaired or invalidated thereby, so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
adverse to any party. Upon such determination, the parties shall negotiate in
good faith in an effort to agree upon a suitable and equitable substitute
provision to affect the original intent of the parties. Section 15. Extension or
Modification of the Rights Offering. The Company may (a) waive irregularities in
the manner of exercise of the Rights, and (b) waive conditions relating to the
method (but not the timing) of the exercise of the Rights to the extent that
such waiver does not materially adversely affect the interests of the Standby
Purchaser. Section 16. Miscellaneous. (a) The Company shall not after the date
of this Agreement enter into any agreement with respect to its securities which
is inconsistent with or violates the rights granted to the Standby Purchaser in
this Agreement. (b) Notwithstanding any term to the contrary herein, no Person
other than the Company and the Standby Purchaser shall be entitled to rely on
and/or have the benefit of, as a third party beneficiary or under any other
theory, any of the representations, warranties, agreements, covenants or other
provisions of this Agreement. (c) The headings in this Agreement are for
purposes of reference only and shall not limit or otherwise affect the meaning
of this Agreement. (d) This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all of which,
when taken together, shall constitute one and the same instrument. [EXECUTION
PAGE APPEARS NEXT]



--------------------------------------------------------------------------------



 
[ex101standbypurchaseagre012.jpg]
12 IN WITNESS WHEREOF, the parties have caused this Agreement to be duly
executed and delivered as of the date first above written. COMPANY DLH HOLDINGS
CORP. By: _/s/ Kathryn M. JohnBull_____ Name: Kathryn M. JohnBull Title: Chief
Financial Officer STANDBY PURCHASER WYNNEFIELD CAPITAL, INC. By: _/s/ Nelson
Obus________ Name: Nelson Obus Title: Managing Member



--------------------------------------------------------------------------------



 